IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DEBORAH DAILEY,                               : No. 581 EAL 2018
                                              :
                    Petitioner                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Commonwealth Court
             v.                               :
                                              :
                                              :
CITY OF PHILADELPHIA BOARD OF                 :
PENSIONS AND RETIREMENT,                      :
                                              :
                    Respondent                :


                                        ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.

     Justice Dougherty did not participate in the consideration or decision of this matter.